Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action Summary
This is the initial Office action for application 16/735129 filed 01/06/2020.
Claims 25-39 are currently pending and have been fully considered.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 25-39 are rejected under 35 U.S.C. 103 as being unpatentable over SATO et al. (USPGPUB 2010/0234557).
SATO et al. teach a process for producing aliphatic polyester and the apparatus to do so.  
Regarding claim 25, SATO et al. teach a schematic flow chart of an embodiment of the apparatus which comprises first (10), second (20), and third (30) reactors. [Fig 1 and Paras 27]
The first reactor (process vessel) is taught to comprise a stirring vessel type which may include a static mixer. [Para 31]
The first reactor would be expected to comprise walls by function along the process vessel therefore defining an interior volume.

Regarding claims 26 and 27, first reactor 10 is taught to be a vertical stirring vessel (axis of rotation along the length of the vessel) and taught to include a fully filled-type stirring vessel such as twin-screw stirring device (first blade and second blade). [Para 34]
The second reactor is taught to be heated and be used with a vertical or horizontal twin –screw stirring device. [Para 35] 
The second reactor 20 and third reactor 30 maybe considered the extruding element within a partially enclosed channel.
Regarding claim 28, SATO et al. do not teach that the twin screw stirring device in the first reactor 10 occurs with the first blade and second blade rotating in opposite directions.
However, reverse directional twin screw stirring is known in the art and recognized by SATO et al. and it would be obvious to one of ordinary skill in the art would use with a reasonable expectation of success. [Para 36]
Regarding claim 29, SATO et al. do not explicitly teach a gap between the twin screw stirring devices.  
However, by function, there must be a gap between the twin screw stirring device to function.

Regarding claims 31 and 32, the second reactor is taught to be heated and be used with a vertical or horizontal twin–screw stirring device. [Para 35] 
Regarding claim 34, SATO et al. do not explicitly teach the use of a cutter to form pellets. 
However, the use of a cutter to produce individual pellets from the stream that exits third reactor 30 is obvious to one of ordinary skill in the art.  The stream that exist would not be expected to be in the form of pellets but a solid stream.  A cutter would be expected to separate the stream into individual pellets.
Regarding claim 35, the second reactor is taught to be heated and be used with a vertical or horizontal twin–screw stirring device. [Para 35]  Reverse directional twin screw stirring is taught by SATO et al. [Para 36]
Regarding claims 36-38, SATO et al. teach the use of jackets to heat segments of reactors wherein a heat transfer medium (liquid circulating within the interior space of the jacket is fed into the jacket [Para 27]. The jacket with heat transfer medium would be construed as a heater operatively coupled to first reactor 10 to heat one or more walls by function of being a jacket.
Regarding claim 39, SATO et al. teach that the feed may in the form of plastic [Para 31]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ROSSITER et al. (U.S. 3874835) teach a cutter for cylindrical shaped die plate on a plastics extruder.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MING CHEUNG PO whose telephone number is (571)270-5552.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 






/MING CHEUNG PO/Examiner, Art Unit 1771 



/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771